Opinion issued February 3, 2005 









In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-01192-CR
          01-04-01193-CR
          01-04-01194-CR
          01-04-01195-CR
          01-04-01196-CR
          01-04-01197-CR
          01-04-01198-CR
          01-04-01199-CR
____________

ROGER MILAM, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause Nos. 40682, 40683, 40684, 40685, 40686, 40687, 40688, and 40689




MEMORANDUM  OPINION
           On January 21, 2005, appellant  filed a motion to dismiss the above-referenced
appeals.  The motion complies with the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeals are dismissed.
          Appellant’s motion for extension of time to file late notice of appeal is denied
as moot. 
          The Clerk of this Court is directed to issue the mandates immediately.  Tex. R.
App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).